
	
		II
		110th CONGRESS
		2d Session
		S. 3037
		IN THE SENATE OF THE UNITED STATES
		
			May 20, 2008
			Mr. Dodd (for himself,
			 Mr. Cochran, Mrs. Clinton, Mr.
			 Menendez, Mr. Inouye,
			 Mr. Kennedy, Mr. Smith, Ms.
			 Mikulski, Mrs. Lincoln,
			 Mr. Casey, Mr.
			 Bayh, Mr. Rockefeller, and
			 Mr. Whitehouse) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the National and Community Service Act of 1990
		  to improve the educational awards provided for national service, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the AmeriCorps: Together Improving Our
			 Nation Actor as the ACTION Act.
		2.Amount of
			 national service educational award
			(a)In
			 GeneralSection 147(a) of the
			 National and Community Service Act of 1990 (42 U.S.C. 12603(a)) is
			 amended—
				(1)by striking
			 equal to 90 percent of and all that follows and inserting the
			 following: “equal to—
					
						(1)for fiscal year
				2009, $6185; and
						(2)except as
				provided in paragraph (1), for each fiscal year, an amount equal to the greater
				of—
							(A)the average cost
				of tuition and fees (determined under section 472 of the Higher Education Act
				of 1965 (20 U.S.C. 1087ll) for the preceding fiscal year for a full-time
				student at a 4-year public institution of higher education that receives funds
				under title IV of that Act (20 U.S.C. 1070 et seq.); and
							(B)the amount
				determined for the preceding fiscal year under this
				subsection.
							.
				(b)Effective
			 dateSubsection (a) takes effect on October 1, 2008.
			3.Treatment of
			 national service educational award
			(a)In
			 generalSection 147 of the
			 National and Community Service Act of 1990 (42 U.S.C. 12603) is amended by
			 adding at the end the following:
				
					(d)TreatmentThe
				amount of a national service educational award provided to an individual under
				this subtitle shall not be included in the gross income of the individual for
				purposes of the Internal Revenue Code of
				1986.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to national
			 service educational awards disbursed after December 31, 2008.
			4.National service
			 programs to implement priorities of Federal agenciesSection 121(b) of the National and Community
			 Service Act of 1990 (42 U.S.C. 12571(b)) is amended by adding at the end the
			 following:
			
				(5)Priorities of
				Federal agenciesIn carrying out this subsection, the Corporation
				may enter into a contract or cooperative agreement with another Federal agency
				to support a national service program, carried out by the Federal agency, to
				implement the priorities of the Federal agency (notwithstanding section
				122).
				.
		5.Cabinet level
			 status for Chief Executive Officer
			(a)Executive
			 departmentsSection 101 of title 5, United States Code, is
			 amended by adding at the end the following:
				
					The
				Corporation for National and Community
				Service.
					.
			(b)CompensationSection
			 193 of the National and Community Service Act of 1990 (42 U.S.C. 12651c) is
			 amended—
				(1)by striking
			 level III and inserting level I; and
				(2)by striking
			 section 5314 and inserting section 5312.
				
